United States Court of Appeals
                     For the First Circuit




No. 06-1558

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                    MANUEL A. VEGA-SANTIAGO,

                      Defendant, Appellant.




                          ERRATA SHEET


     The opinion of this Court issued on February 21, 2008, is
amended as follows:



     On page 14, lines 16-17: replace "No. 07-1824 (1st Cir.

XXXX) (Torruella, J. dissenting)." with "No. 07-1824, 2008 WL

541642 (1st Cir. Feb. 29, 2008) (Torruella, J., dissenting)."